Title: To Thomas Jefferson from Mariano Cubi y Soler, 24 January 1825
From: Soler, Mariano Cubi y
To: Jefferson, Thomas


Sir:
Baltimore
January 24th 1825—
The desire which you have evinced during your arduous, but successful and illustrious career for the promotion of education, science, and literature; and the active part you have lately taken for the advancement of the first; induce me to take the liberty to send you a copy of the second edition of a Spanish grammar I have just now published.The flattering manner with which the first impression was received by the public; and the superiority which this second has over the former; makes me hope that it may perhaps aspire to your notice.Language has been my favourite and constant study for a number of years; and seeing that the Spanish becomes daily more and more important to the U.S. where I have sought my home—and where I purpose to pass the remainder of my days; I have devoted the last four years to the composition of the work I have now the honour to present to you.Should my labours receive your sanction; and prove serviceable to this flourishing republic, to whose greatness you have eminently contributed, I shall remain perfectly satisfied.That your great and laudable enterprise may be crowned with success; and tranquility and happiness be the concomitants of your retirement, is the constant wish of, Sir, your most obedient, most humble servant—Mariano Cubi y Soler